Citation Nr: 1635453	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include peripheral neuropathy and onychomycosis.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 1976 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
The matter was previously before the Board in May 2015, when it was remanded for further development.  It has now been returned to the Board for further appellate review.  

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Board remanded the issue on appeal in order to afford the Veteran a VA examination to ascertain whether any current bilateral foot disability is etiologically related to active duty.  The Board noted in the remand that while service treatment records do not document any complaints of, treatment for, or a diagnosis of a bilateral foot disability, the Veteran was competent to describe his experiences during active duty and his symptoms since separation from service.  The Veteran has stated that he developed pain in his toes while going out into the field in Korea and setting up camp in rice patties.  He also contended that the rice patties were covered with human waste and Agent Orange and that his rain boots leaked.  The Veteran also stated that he participated in sports during active duty and although the pain was not as bad back then, he now currently experiences constant foot pain.

In August 2015, the Veteran underwent a VA foot examination.  He was diagnosed with neuropathy and "mycostuic" nails and callus in both feet.  A medical opinion was also provided, in which the examiner found that the Veteran's bilateral foot disability was at least as likely as not incurred in or caused by service.  The rationale provided was that it was "based on patients lay statement & medical opinion TMS course & his symptoms which stated before his diagnosis as a diabetic in 2000."

In a September 2015 deferred rating decision, the Appeals Management Center (AMC) noted that the August 2015 VA examination was only a general foot examination, and the rationale given was not thorough and needed more information.  The AMC also noted that peripheral neuropathy and skin examinations of both feet were needed in order to satisfy the Board's remand directives.  

In March 2016, the Veteran was afforded a VA skin diseases examination and a VA peripheral nerve conditions examination, administered by Veterans Evaluations Services (VES).  The same examiner performed both examinations.  The Veteran was diagnosed with onychomycosis and hyperkeratosis in the toenails, and bilateral foot neuropathy.  The examiner opined that these conditions were less likely than not incurred in or caused by service.  The rationale provided was that there was not enough evidence in the service treatment records to support the claim.  Additionally, the Veteran's re-enlistment examination in 1982 did not report any feet or toenail conditions.  

In coming to this finding, the March 2016 VA examiner failed to consider and discuss the Veteran's competent lay statements regarding his experiences during active duty and his symptoms since separation from service.  As a result, the examiner's opinion is inadequate and a remand is necessary to obtain an addendum medical opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Additionally, all outstanding VA treatment records from January 2016 to the present must be obtained and associated with the Veteran's electronic claims file.




 Accordingly, the case is REMANDED for the following actions:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he is receiving for his bilateral foot disability, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

The RO must also obtain all outstanding VA treatment records from January 2016 to the present and associate them with the Veteran's claims file.

2.  After completion of the above, an addendum opinion from the March 2016 examiner addressing the etiology of the Veteran's bilateral foot disability must be obtained.   If the March 2016 VA examiner is unavailable or unable to render the requested addendum opinion, the evidence of record must be reviewed by another appropriate examiner.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner determines that a VA examination is necessary to provide this opinion, one must be provided to the Veteran.

After reviewing the evidence, the examiner must provide an opinion as to whether any previously or currently diagnosed bilateral foot disability, to include peripheral neuropathy and onychomycosis, is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service.  In doing so, the examiner must specifically consider and discuss the Veteran's statements regarding developing pain in his toes while going out into the field in Korea and setting up camp in rice patties, which were covered with human waste and Agent Orange and that his rain boots leaked.  The Veteran has also stated that he participated in sports during active duty and although the pain was not as bad back then, he now currently experiences constant foot pain.

All opinions must be supported by a detailed rationale in a typewritten report.  

3.  Once the above actions have been completed, the claim on appeal must be adjudicated.  If the determination of the claim remains unfavorable to the Veteran, he must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




